DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
This FINAL action is in response to applicant’s amendment of 14 December 2020.  Claims 1-26, 28-73 are pending. Claim 27 has been cancelled.  

Response to Arguments
Applicant’s arguments/amendments with respect to the objection to claim 22 as set forth in the Office Action of 14 December 2020 have been fully considered and are persuasive.  As such, the objection to claim 22 has been withdrawn.
Applicant’s arguments/amendments with respect to 112 (f) claim interpretation to claims 1-73 as set forth in the Office Action of 14 December 2020 have been fully considered and are persuasive.  As such, the 112(f) claim interpretation of claims 1-73 has been withdrawn.
Applicant’s amendments, with respect to the rejection of claims 1-73 under 35 USC 112(a) as set forth in the Office Action of 14 December 2020 have been fully considered and are persuasive. As such, the rejection of claims 1-73 under 35 USC 112(a) has been withdrawn.
Applicant’s amendments, with respect to the rejection of claims 1-13, 15-48, and 50-73 under 35 USC 112(b) as set forth in the Office Action of 14 December 2020 have been fully considered and are persuasive. As such, the rejection of claims 1-13, 15-48, and 50-73 under 35 USC 112(b) has been withdrawn. Furthermore, the Examiner notes that applicant did not present any arguments against the claims 14 and 49 under 35 USC 112(b) in the response of 14 December 2020. However, the Examiner has considered the amendments in an effort to expedite prosecution of the application and are not persuasive. As such, the rejection of claims 14 and 49 under 35 USC 112(b) is maintained. 

Applicant’s arguments/amendments with respect to independent claims 1, 36, and 64 incorporating teachings of claim 27 as being unpatentable under 35 USC 103 over Berdinis et al in view of Hance et el have been fully considered and are not persuasive. Therefore, the rejection(s) is maintained, see response below.
Applicant argues:
As shown in claims 1, 36, and 64 have been amended to incorporate aspects of the subject matter of claim 27. Applicant submits that claim 1 is patentable. For example, claim 1 recites: the routing command subsystem further configured to change a first endpoint of a transporter route to a first alternate location based at least in part on the first resource factor and the transporter location, wherein the changing the first endpoint of the transporter route further comprising predicting an availability of the resource at a supply node. 
The Office acknowledges that Berdinis and Sanville do not teach "wherein the changing the first endpoint of the transporter route further comprising predicting an availability of the resource at a supply node." Office Action at 41. The Office then contends that Hance teaches such limitation. Id. (citing Hance [0054] and [0089]). Applicant respectfully disagrees at least for the following reasons. 
Hance generally relates to delivering a cargo between automated facilities. See Hance at Abstract, [0004]-[0007]. The cited portions of Hance generally disclose that "the warehouse and supply-chain coordinator determines movement of goods, reviews 
The cited portions of Hance further disclose that the "warehouse and supply-chain coordinator 100 determining that a quantity of goods G300 are available at warehouse 140, and that truck 144 is available to deliver goods 0300 from warehouse 140 to warehouse/distribution center 150. Then, warehouse and supply-chain coordinator 100 sends route message 340 to truck 144 to route the truck to warehouse 140 to pick up goods G300 and deliver goods G300 to warehouse/distribution center 150." Hance [0089]. While the cited portions of Hance generally disclose the warehouse and supply-chain coordinator determining the availability of goods at a warehouse and sending a route message to a truck, Hance is silent on "predicting an availability of the resource at a supply node" as recited in claim 1. Hance also discloses, for example, that "[t]he prediction of an order of goods G200 and/or the predictive order of goods G200 can be based on order-predictive data" or "a prediction of an Reply to Office Action of December 14, 2020imminent blizzard." Hance [0075] and [0086]. That is, Hance only discloses a prediction that a retailer will order goods or a prediction of weather conditions. Hance simply fails to disclose predicting a resource availability at a supply node. 
Hance therefore fails to disclose at least "predicting an availability of the resource at a supply node" as recited in claim 1. Claims 36 and 64 recite subject matter that is similar or analogous to claim 1 and are therefore patentable at least for similar or analogous reasons. 

Examiner’s answer
The examiner has carefully considered applicant’s arguments and respectfully disagrees. Applicant in general manner, argues that predicting an availability of the resource” is not taught as cited by Hence. Applicant’s arguments tempt to aim that determining an availability of goods at a resource node (warehouse) is not the same as predicting an availability of goods at a source node. Moreover, applicant then uses the example of prediction of an order of goods disclosed by hence in which the prediction of an order of goods or predictive order of goods can be based on order predictive data. 


Applicant’s amendments/arguments with respect to the rejection of claims 1-26 and 28-73 under 35 USC 101 as being directed to an abstract idea without significantly more have been carefully considered but they are not persuasive.
Applicant argues the following: Claims, 1, 36, and 64 are not directed to a mere abstract idea because it recites an improvement in the logistics network system. In particular, claim 1, as a whole, addresses a technological problem of monitoring the logistics network and improving the logistics network. Specification [0103]- [0104], [0108], and [0122]. Claim 1, for example, solves this problem with an input device to determine a resource factor, a location input device to determine a transporter location, and a routing command subsystem to route a transporter to an alternate location based on the determined factors. This can, for example, allow the logistics network system (e.g., the system for resource transportation) to "optimize just-in-time delivery of material payloads via transporters from a tiered network of supply nodes, to one or more demand nodes in order to reduce or prevent shortages of delivered material at the 
Even if claim 1 is argued to recite one of the enumerated categories of abstract ideas, which it does not, claim 1 is not directed to an abstract idea at least because any such alleged abstract idea is "integrated into a practical application." For example, claim 1 is directed to a particular application in the logistics network system, and more specifically to an application of more effectively monitoring the logistics network and utilizing the logistics system. Applicant further provides examples in which the USPTO considered the claims to be eligible. 

Examiner’s answer
The Examiner has considered the arguments/amendments to claims 1-73, but does not believe that the rejection under 35 USC 101 has been overcome. Initially, examiner reminds the applicant the presented arguments were discussed in the interview dated on 12 May 2021 in which the examiner assured that upon formally filing the arguments, the examiner would further discuss the arguments with SPE or primaries to further response to the arguments or withdraw the rejection. Applicant specifically argues that the claims do not recite an abstract idea and if so the alleged abstract idea is integrated into a practical application. Applicant further provides and examples of similar improvement purposes in which the USPTO considered as eligible. The examiner agree that the presented examples and present application are similar in term of the 101 analysis. However, the examiner respectfully disagree that the independent claims as recited are not directed to an abstract idea and that the independent claims as 


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As regards claim 49, “the recited limitation “the resource withdrawn at a supply node” recited at line 2 is indefinite. There is insufficient antecedent basis for this limitation in the claim.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-26 and 28-73 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claim(s) recite(s) “the routing command subsystem further configured to change a first endpoint of a transporter route to a first alternate location based at least in part on the first resource factor and the transporter location, wherein the changing the first endpoint of the transporter route further comprising predicting an availability of the resource at a supply node” (claim 1), “the transporter selection subsystem further configured to select at least one of the first transporter or the second transporter to transport the resource based at least in part on the first resource factor, the first transporter location, the second transporter location, the driver factor, and predicting an availability of a resource at a supply node” (claim 36) and “the routing command subsystem further configured to: 
This judicial exception is not integrated into a practical application because the combination of additional elements in the claim (“a routing command subsystem implemented by at least one processor and a memory configured to be communicably coupled to: a first input device at a first location, the first input device configured to determine a first resource factor of a resource at the first location; a location input device associated with a transporter, the transporter configured to transport the resource, the location input device configured to determine a transporter location” (Claim 1), “a transporter selection subsystem implemented by at least one processor and a memory configured to be communicably coupled to: a first input device at a first location, the first input device configured to determine a first resource factor of a resource at the first location; a first location input device associated with a first transporter, the first location input device configured to determine a first transporter location; a second location input device associated with a second transporter, the first location input device configured to determine a second transporter location;  62 ActiveUS 172978392Att'y Ref. No.: 2215042.121 US3 a driver input device associated with a driver, the driver input device configured to determine a driver factor” (Claim 36) and “a routing command subsystem implemented by at least one processor and a memory configured to be communicably coupled to: an amount sensor at a production operation at a first location, the amount sensor configured to 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the 
The dependent claims further limit the abstract idea without adding significantly more. Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. 
	As such, claims 1-26 and 28-73 are rejected under 35 USC 101, and thus are ineligible. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 9-10, 15, 17-26, 29, 31-32,34-38, 40, 42, 44-45, 50, 52-54, 56-61 and 63 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Berdinis et al (US20180211217) in view of Hance et al (US20190066041)
As regards claim 1, Berdinis et al teaches a system for resource transportation, the system comprising (see at least [abstract]): a routing command subsystem implemented by at least one processor and a memory (see at least [0025] and [0193-0194]), the routing command subsystem configured to be communicably coupled to (see at least [0025]): a first input device at a first location (see at least [0025]), the first input device configured to determine a first resource factor of a resource at the first location (see at least [0025], [0034], [0076], and [0098] – the shipment information can include information such as size and weight of a freight, estimated value of the freight, etc. ); a location input device associated with a transporter (see at least [0025-0026] and [0029]), the transporter configured to transport the resource (see at least [0027-0029], [0040], and [0089]), the location input device configured to determine a transporter location (see at least [0029], [0031], and [0038]), the routing command subsystem further configured to change a first endpoint of a transporter route to a first alternate location based at least in part on the first resource factor and the transporter location (see at least [0070] and [0098-0099], Berdinis et al. teaches rerouting based at least in part of location of the vehicle described in para 0070 and resource factor described in 0098-0099 in which based on size/weight of shipment in carrier, it could be rerouted for more shipment (alternate location), as such under the broadest reasonable interpretation, Berdinis et al teaches the above mentioned limitation.). 
Berdinis et al do not specifically teach wherein the changing the first endpoint of the transporter route further comprising predicting an availability of the resource at a supply node. Hance et al teaches wherein the changing the first endpoint of the transporter route further comprising predicting an availability of the resource at a supply node (see at least [0089]). 
It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified Berdinis et al to incorporate the teachings of Hance et al wherein the changing the first endpoint of the transporter route further comprising predicting an availability of the resource at a supply node. This would be done to improve vehicle utilization be decreasing empty miles driven and establishing more efficient shipping network (see Hance et al [0054]). 
As regards claim 2, Berdinis et al teaches wherein the first location comprises a supply node (see at least [0025-0028]).
As regards claim 3, Berdinis et al teaches wherein the first location comprises a demand node (see at least [0025-0028]).
As regards claim 7, Berdinis et al teaches wherein the first input device comprises a data entry device (see at least [0026] and [0034]).
As regards claim 9, Berdinis et al teaches wherein the location input device comprises a data entry device (see at least [0026] and [0034]).
As regards claim 10, Berdinis et al teaches wherein the first resource factor comprises an amount of the resource (see at least [0034] and [0077]).
As regards claim 15, Berdinis et al teaches wherein the first input device determines the first resource factor based at least in part on a real-time input (see at least [0034] and [0077], Berdinis et al teaches a real time input request in which it accounts for resource factor (weight/size of freight (resource))).
As regards claim 17, Berdinis et al teaches wherein the location input device determines the transporter location based at least in part on a real-time input (see at least [0006], [0029], [0031], and [0038], Berdinis et al teaches determining location of transporter (carrier/truck or driver) when receiving a request of the shipment in which it encompasses real time input request.).
As regards claim 18, Berdinis et al teaches wherein the location input device determines the transporter location based at least in part on a periodic input (see at least [0037] and [0054]).
As regards claim 19, Berdinis et al teaches a second input device associated with the transporter (see at least [0006], [0029], [0031], and [0038]), the second input device configured to determine a second resource factor of the resource associated with the transporter (see at least [0034] and [0098]).
As regards claim 20, Berdinis et al teaches wherein the second resource factor comprises an amount of the resource transported by the transporter (see at least [0034] and [0098]). 
As regards claim 21, Berdinis et al teaches wherein the first endpoint of the transporter route comprises a supply node (see at least [0040], [0070-0071] and [0098-0099]). 
As regards claim 22, Berdinis et al teaches wherein the first endpoint the transporter route comprises a demand node (see at least [0044]).
Berdinis et al teaches determining a transporter resource factor (see at least [0081], [0083], and [0086]), wherein the transporter resource factor comprises a number of transporters transporting the resource (see at least [0081], [0083], and [0086]).
As regards claim 24, Berdinis et al teaches directing a second transporter to transport the resource based at least in part on the first resource factor and the transporter location (see at least [0063] and [0080-0081]). 
As regards claim 25, Berdinis et al teaches changing a schedule for the transporter to transport the resource based at least in part on the first resource factor and the transporter location (see at least [0067] and [0080], Berdinis et al teaches that shipment system may modify shipment transportation to change transportation information (which may include original schedule of an operator) to desired scheduling of an operator).
As regards claim 26, Berdinis et al teaches changing a route of the transporter to include a first intermediate location based at least in part on the first resource factor and the transporter location (see at least [0081-0083]).
As regards claim 29, Berdinis et al teaches wherein the changing the first endpoint of the transporter route further comprising predicting a number of transporters available to transport the resource (see at least [0006-0007], [0036], [0038], and [0086]). 
As regards claim 31, Berdinis et al teaches wherein the resource comprises at least one sand, chemicals, water, oil, gas, equipment, or personnel (see at least 0024] and [0029]).
Berdinis et al teaches wherein the transporter comprises at least one of a rail car, a truck, or pipeline (see at least [0038]).
As regards claim 34, Berdinis et al teaches changing the first endpoint of the transporter route to the first alternate location based at least in part on the first resource factor, the transporter location, and a driver factor (see at least [0038], [0050], [0070-0073], [0098-0099], and [0116], Berdinis et al. teaches rerouting based at least in part of location of the vehicle described in para 0070, resource factor described in 0098-0099 and driver factor described in para 0038 and 0050 in which based on size/weight of shipment in carrier, it could be rerouted for more shipment (alternate location), as such under the broadest reasonable interpretation, Berdinis et al teaches the above mentioned limitation.).
As regards claim 35, Berdinis et al teaches wherein the driver factor comprises at least one of a current duty status or a number of hours of service remaining (see at least [0038], [0050], [0073], and [0116]). 
As regards claim 36, Berdinis et al teaches a system for resource transportation, the system comprising (see at least [abstract]): a transporter selection subsystem implemented by at least one processor and a memory (see at least [0025] and [0193-0194]), the transporter selection subsystem configured to be communicably coupled to (see at least [0025], [0034], [0076], and [0098]): a first input device at a first location (see at least [0025], [0034], [0076], and [0098]), the first input device configured to determine a first resource factor of a resource at the first location (see at least [0025], [0034], [0076], and [0098] – the shipment information can include information such as size and weight of a freight, estimated value of the freight, etc.); a first location input device associated with a first transporter (see at least [0025-0026] and [0029]), the first location input device configured to determine a first transporter location (see at least [0025-0026] and [0029]); a second location input device associated with a second transporter (see at least [0006], [0029], [0031], and [0038]), the second location input device configured to determine a second transporter location (see at least [0025-0026] and [0029]); a driver input device associated with a driver (see at least [0025], [0038], [0050], [0070-0073], [0098-0099], and [0116]), the driver input device configured to determine a driver factor (see at least [0038], [0050], [0070-0073], [0098-0099], and [0116], and the transporter selection subsystem further configured to select at least one of the first transporter or the second transporter to transport the resource based at least in part on the first resource factor, the first transporter location, the second transporter location, and the driver factor (see at least [0038], [0050], [0070-0073], [0098-0099], and [0116], Berdinis et al. teaches rerouting based at least in part of location of the vehicle described in para 0070, resource factor described in 0098-0099 and driver factor described in para 0038 and 0050 in which based on size/weight of shipment in carrier, it could be rerouted for more shipment (alternate location), as such under the broadest reasonable interpretation, Berdinis et al teaches the above mentioned limitation.).
Berdinis et al do not specifically teach predicting an availability of the resource at a supply node. Hance et al teaches predicting an availability of the resource at a supply node (see at least [0089]). 
It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified Berdinis et al to incorporate the Hance et al of predicting an availability of the resource at a supply node. This would be done to improve vehicle utilization be decreasing empty miles driven and establishing more efficient shipping network (see Hance et al [0054]). 
As regards claim 37, Berdinis et al teaches wherein the first location comprises a supply node (see at least [0025-0028]).
As regards claim 38, Berdinis et al teaches wherein the first location comprises a demand node (see at least [0025-0028]). 
As regards claim 40, Berdinis et al teaches wherein the first input device comprises a data entry device (see at least [0026] and [0034]). 
As regards claim 42, Berdinis et al teaches wherein the first location input device comprises a data entry device (see at least [0026] and [0034]).
As regards claim 44, Berdinis et al teaches wherein the second location input device comprises a data entry device (see at least [0026] and [0034]). 
As regards claim 45, Berdinis et al teaches wherein the first resource factor comprises an amount of the resource (see at least [0034] and [0077]). 
As regards claim 50, Berdinis et al teaches wherein the first input device determines the first resource factor based at least in part on a real-time input(see at least [0034] and [0077], Berdinis et al teaches a real time input request in which it accounts for resource factor (weight/size of freight (resource))). 
As regards claim 52, Berdinis et al teaches wherein the first location input device determines the transporter location based at least in part on a real-time input (see at least [0006], [0029], [0031], and [0038], Berdinis et al teaches determining location of transporter (carrier/truck or driver) when receiving a request of the shipment in which it encompasses real time input request.).
As regards claim 53, Berdinis et al teaches wherein the first location input device determines the transporter location based at least in part on a periodic input (see at least [0037] and [0054]). 
As regards claim 54, Berdinis et al teaches wherein the second location input device determines the transporter location based at least in part on a real-time input (see at least [0006], [0029], [0031], and [0038], Berdinis et al teaches determining location of transporter (carrier/truck or driver) when receiving a request of the shipment in which it encompasses real time input request.).
As regards claim 56, Berdinis et al teaches a second input device associated with the transporter (see at least [0006], [0029], [0031], and [0038]), the second input device configured to determine a second resource factor of the resource associated with the transporter (see at least [0034] and [0098]).
As regards claim 57, Berdinis et al teaches wherein the second resource factor comprises an amount of the resource transported by the transporter (see at least [0034] and [0098]).
As regards claim 58, Berdinis et al teaches determining a transporter resource factor, wherein the transporter resource factor comprises a number of transporters transporting the resource (see at least [0006-0007], [0036], [0038], and [0086]). 
As regards claim 59, Berdinis et al teaches directing a second transporter to transport the resource based at least in part on the first resource factor and the first transporter location. (See at least [0063] and [0080-0081]).
Berdinis et al teaches changing a schedule for the transporter to transport the resource based at least in part on the first resource factor and the first transporter location. (See at least [0067] and [0080], Berdinis et al teaches that shipment system may modify shipment transportation to change transportation information (which may include original schedule of an operator) to desired scheduling of an operator).
As regards claim 61, Berdinis et al teaches changing a route of the transporter to include a first intermediate location based at least in part on the first resource factor and the first transporter location (see at least [0081-0083]).
As regards claim 63, Berdinis et al teaches wherein the driver factor comprises at least one of a current duty status or a number of hours of service remaining (see at least [0038], [0050], [0073], and [0116]).

Claims 4-6, 8, 11-14, 16, 28, 30, 33, 39, 41, 43, 46-49, 51, 55 and 62 are rejected under 35 U.S.C. 103 as being unpatentable over Berdinis et al. (US20180211217) in view of in view of Hence et al. (US20190066041)in view of Sanville et al (US20040220844).
As regards claim 4, Berdinis et al as modified by Hence et al do not specifically teach a second input device at a second location, the second input device configured to determine a second resource factor at the second location; wherein the changing the first endpoint of the transporter route further comprising changing the first endpoint of the transporter route to the first alternate location based at least in part on the second resource factor. 
Sanville et al teaches a second input device at a second location, the second input device configured to determine a second resource factor at the second location (see at least [0037], [0039-0040]); wherein the changing the first endpoint of the transporter route further comprising changing the first endpoint of the transporter route to the first alternate location based at least in part on the second resource factor (see at least [0007], [0019], [0055-0057] and [0062]).
It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified Berdinis et al’s system for controlling transportation of freight with other principals or systems of transportation for the purpose of improving transportation. Berdinis et al system as described in para 0004 is not limited to freight trucking, that is, similar principals can be applied for usage of the system. Furthermore, systems or principals of any form of transportation for improvement of the transportation of goods, products, etc. from a pickup location to a drop off location would be an obvious incentive to incorporate its teachings. Moreover, it would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified Berdinis et al’s transportation and routing system as modified by Hence et al teachings to incorporate the teachings of Sanville et al’s wherein the changing the first endpoint of the transporter route further comprising changing the first endpoint of the transporter route to the first alternate location based at least in part on the second resource factor. This would be done to improve the system of transportation and convenience for efficient management by monitoring when a request of a delivery (shipment) of a product is needed based on remaining amount of product. 
Berdinis et al teaches wherein the first location comprises a source node and the second location comprises a destination node (see at least [0025-0028] and [0075-0077]). 
As regards claim 6, Berdinis et al as modified by Hence et al do not specifically teach wherein the first input device comprises a sensor. Sanville et al’s teaches wherein the first input device comprises a sensor (see at least [0040-0042]).
It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified Berdinis et al’s system for controlling transportation of freight with other principals or systems of transportation for the purpose of improving transportation. Berdinis et al system as described in para 0004 is not limited to freight trucking, that is, similar principals can be applied for usage of the system. Furthermore, systems or principals of any form of transportation for improvement of the transportation of goods, products, etc. from a pickup location to a drop off location would be an obvious incentive to incorporate its teachings. Moreover, it would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified Berdinis et al’s transportation and routing system as modified by Hence et al teachings to incorporate the teachings of Sanville et al’s wherein the first input device comprises a sensor. This would be done to improve the system of transportation and convenience for efficient management by monitoring when a request of a delivery (shipment) of a product is needed based on remaining amount of product. 
As regards claim 8, Berdinis et al as modified by Hence et al do not specifically teach wherein the location input device comprises a sensor. Sanville et al’s teaches (see at least [0066], Sanville et al’s teaches a sensor equivalent to sensors describes in the present application specification see (figure 4).   
It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified Berdinis et al’s system for controlling transportation of freight with other principals or systems of transportation for the purpose of improving transportation. Berdinis et al system as described in para 0004 is not limited to freight trucking, that is, similar principals can be applied for usage of the system. Furthermore, systems or principals of any form of transportation for improvement of the transportation of goods, products, etc. from a pickup location to a drop off location would be an obvious incentive to incorporate its teachings. Moreover, it would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified Berdinis et al’s transportation and routing system as modified by Hence et al to incorporate the teachings of Sanville et al’s wherein the location input device comprises a sensor. This would be done to improve the system of transportation and convenience for efficient management by monitoring when a request of a delivery (shipment) of a product is needed based on remaining amount of product. 
As regards claim 11, Berdinis et al as modified by Hence et al do not specifically teach wherein the amount of the resource comprises a quantity of the resource at the first location. Sanville et al teaches wherein the amount of the resource comprises a quantity of the resource at the first location (see at least [0005], [0009], and [0040]). 
Berdinis et al’s system for controlling transportation of freight with other principals or systems of transportation for the purpose of improving transportation. Berdinis et al system as described in para 0004 is not limited to freight trucking, that is, similar principals can be applied for usage of the system. Furthermore, systems or principals of any form of transportation for improvement of the transportation of goods, products, etc. from a pickup location to a drop off location would be an obvious incentive to incorporate its teachings. Moreover, it would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified Berdinis et al’s transportation and routing system as modified by Hence et al to incorporate the teachings of Sanville et al’s wherein the amount of the resource comprises a quantity of the resource at the first location. This would be done to improve the system of transportation and convenience for efficient management by monitoring when a request of a delivery (shipment) of a product is needed based on remaining amount of product. 
As regards claim 12, Berdinis et al as modified by Hence et al do not specifically teach wherein the amount of the resource comprises a quantity of the resource consumed at the first location. Sanville et al. teaches wherein the amount of the resource comprises a quantity of the resource consumed at the first location (see at least [0009], [0040-0042]).  
It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified Berdinis et al’s system for controlling transportation of freight with other principals or systems of transportation for Berdinis et al system as described in para 0004 is not limited to freight trucking, that is, similar principals can be applied for usage of the system. Furthermore, systems or principals of any form of transportation for improvement of the transportation of goods, products, etc. from a pickup location to a drop off location would be an obvious incentive to incorporate its teachings. Moreover, it would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified Berdinis et al’s transportation and routing system as modified by Hence et al to incorporate the teachings of Sanville et al’s wherein the amount of the resource comprises a quantity of the resource consumed at the first location. This would be done to improve the system of transportation and convenience for efficient management by monitoring when a request of a delivery (shipment) of a product is needed based on remaining amount of product. 
As regards claim 13, Berdinis et al as modified by Hence et al do not specifically teach wherein the first resource factor comprises a rate of change of the resource. Sanville et al teaches wherein the first resource factor comprises a rate of change of the resource (see at least [0005], [0060], [0060-0071], and [0074]).  
It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified Berdinis et al’s system for controlling transportation of freight with other principals or systems of transportation for the purpose of improving transportation. Berdinis et al system as described in para 0004 is not limited to freight trucking, that is, similar principals can be applied for usage of the system. Furthermore, systems or principals of any form of transportation for improvement of the transportation of goods, products, etc. from a pickup location to a Berdinis et al’s transportation and routing system as modified by Hence et al to incorporate the teachings of Sanville et al’s wherein the first resource factor comprises a rate of change of the resource. This would be done to improve the system of transportation and convenience for efficient management by monitoring when a request of a delivery (shipment) of a product is needed based on remaining amount of product. 
As regards claim 14, Berdinis et al as modified by Hence et al do not specifically teach wherein the first resource factor comprises a comparison of a quantity of the resource withdrawn at a supply node with a scheduled demand for the resource at a demand node. Sanville et al teaches wherein the first resource factor comprises a comparison of a quantity of the resource withdrawn at a supply node with a scheduled demand for the resource at a demand node (see at least [0081]).
It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified Berdinis et al’s system for controlling transportation of freight with other principals or systems of transportation for the purpose of improving transportation. Berdinis et al system as described in para 0004 is not limited to freight trucking, that is, similar principals can be applied for usage of the system. Furthermore, systems or principals of any form of transportation for improvement of the transportation of goods, products, etc. from a pickup location to a drop off location would be an obvious incentive to incorporate its teachings. Moreover, it would have been obvious to one ordinary skill in the art before the effective filling date Berdinis et al’s transportation and routing system as modified by Hence et al to incorporate the teachings of Sanville et al’s wherein the first resource factor comprises a comparison of a quantity of the resource withdrawn at a supply node with a scheduled demand for the resource at a demand node. This would be done to improve the system of transportation and convenience for efficient management by monitoring when a request of a delivery (shipment) of a product is needed based on remaining amount of product. 
As regards claim 16, Berdinis et al as modified by Hence et al do not specifically teach wherein the first input device determines the first resource factor based at least in part on a periodic input. Sanville et al teaches wherein the first input device determines the first resource factor based at least in part on a periodic input (see at least [0040] and [0044-0046]). 
It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified Berdinis et al’s system for controlling transportation of freight with other principals or systems of transportation for the purpose of improving transportation. Berdinis et al system as described in para 0004 is not limited to freight trucking, that is, similar principals can be applied for usage of the system. Furthermore, systems or principals of any form of transportation for improvement of the transportation of goods, products, etc. from a pickup location to a drop off location would be an obvious incentive to incorporate its teachings. Moreover, it would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified Berdinis et al’s transportation and routing system as modified by Hence et al to incorporate the teachings of Sanville et al’s 
As regards claim 28, Berdinis et al as modified by Hence et al do not specifically teach wherein the changing the first endpoint of the transporter route further comprising predicting a demand of the resource at a demand node. Sanville et al teaches wherein the changing the first endpoint of the transporter route further comprising predicting a demand of the resource at a demand node (see at least [0008], [0035], and [0061]).
It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified Berdinis et al’s system for controlling transportation of freight with other principals or systems of transportation for the purpose of improving transportation. Berdinis et al system as described in para 0004 is not limited to freight trucking, that is, similar principals can be applied for usage of the system. Furthermore, systems or principals of any form of transportation for improvement of the transportation of goods, products, etc. from a pickup location to a drop off location would be an obvious incentive to incorporate its teachings. Moreover, it would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified Berdinis et al’s transportation and routing system as modified by Hence et al to incorporate the teachings of Sanville et al’s wherein the changing the first endpoint of the transporter route further comprising predicting a demand of the resource at a demand node. This would be done to improve 
As regards claim 30, Berdinis et al as modified by Hence et al do not specifically teach wherein the first resource factor depends on a second resource factor associated with a second resource. Sanville et al teaches wherein the first resource factor depends on a second resource factor associated with a second resource (see at least [0007-009], [0039-0040], [0048], and [0071]). 
It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified Berdinis et al’s system for controlling transportation of freight with other principals or systems of transportation for the purpose of improving transportation. Berdinis et al system as described in para 0004 is not limited to freight trucking, that is, similar principals can be applied for usage of the system. Furthermore, systems or principals of any form of transportation for improvement of the transportation of goods, products, etc. from a pickup location to a drop off location would be an obvious incentive to incorporate its teachings. Moreover, it would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified Berdinis et al’s transportation and routing system as modified by Hence et al to incorporate the teachings of Sanville et al’s wherein the first resource factor depends on a second resource factor associated with a second resource. This would be done to improve the system of transportation and convenience for efficient management by monitoring when a request of a delivery (shipment) of a product is needed based on remaining amount of product. 
Berdinis et al as modified by Hence et al do not specifically teach wherein the first input device comprises at least one of a node site sensor, a fracking van sensor, or a supply node sensor. Sanville et al teaches wherein the first input device comprises at least one of a node site sensor, a fracking van sensor, or a supply node sensor (see at least [0040] and [0046]).
It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified Berdinis et al’s system for controlling transportation of freight with other principals or systems of transportation for the purpose of improving transportation. Berdinis et al system as described in para 0004 is not limited to freight trucking, that is, similar principals can be applied for usage of the system. Furthermore, systems or principals of any form of transportation for improvement of the transportation of goods, products, etc. from a pickup location to a drop off location would be an obvious incentive to incorporate its teachings. Moreover, it would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified Berdinis et al’s transportation and routing system as modified by Hence et al to incorporate the teachings of Sanville et al’s wherein the first input device comprises at least one of a node site sensor, a fracking van sensor, or a supply node sensor. This would be done to improve the system of transportation and convenience for efficient management by monitoring when a request of a delivery (shipment) of a product is needed based on remaining amount of product. 
As regards claim 39, Berdinis et al as modified by hence et al do not specifically teach wherein the first input device comprises a sensor. Sanville et al teaches wherein the first input device comprises a sensor (see at least [0040-0042]).
Berdinis et al’s system for controlling transportation of freight with other principals or systems of transportation for the purpose of improving transportation. Berdinis et al system as described in para 0004 is not limited to freight trucking, that is, similar principals can be applied for usage of the system. Furthermore, systems or principals of any form of transportation for improvement of the transportation of goods, products, etc. from a pickup location to a drop off location would be an obvious incentive to incorporate its teachings. Moreover, it would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified Berdinis et al’s transportation and routing system as modified by Hence et al to incorporate the teachings of Sanville et al’s wherein the first input device comprises a sensor. This would be done to improve the system of transportation and convenience for efficient management by monitoring when a request of a delivery (shipment) of a product is needed based on remaining amount of product. 
As regards claim 41, Berdinis et al as modified by Hence et al do not specifically teach wherein the first location input device comprises a sensor (see at least [0040-0042]).
It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified Berdinis et al’s system for controlling transportation of freight with other principals or systems of transportation for the purpose of improving transportation. Berdinis et al system as described in para 0004 is not limited to freight trucking, that is, similar principals can be applied for usage Berdinis et al’s transportation and routing system as modified by Hence et al to incorporate the teachings of Sanville et al’s wherein the first location input device comprises a sensor. This would be done to improve the system of transportation and convenience for efficient management by monitoring when a request of a delivery (shipment) of a product is needed based on remaining amount of product. 
As regards claim 43, Berdinis et al as modified by Hence et al do not specifically teach wherein the second location input device comprises a sensor. Sanville et al teaches wherein the second location input device comprises a sensor (see at least [0066], Sanville et al’s teaches a sensor equivalent to sensors describes in the present application specification see (figure 4).   
It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified Berdinis et al’s system for controlling transportation of freight with other principals or systems of transportation for the purpose of improving transportation. Berdinis et al system as described in para 0004 is not limited to freight trucking, that is, similar principals can be applied for usage of the system. Furthermore, systems or principals of any form of transportation for improvement of the transportation of goods, products, etc. from a pickup location to a drop off location would be an obvious incentive to incorporate its teachings. Moreover, it Berdinis et al’s transportation and routing system as modified by Hence et al to incorporate the teachings of Sanville et al’s wherein the second location input device comprises a sensor. This would be done to improve the system of transportation and convenience for efficient management by monitoring when a request of a delivery (shipment) of a product is needed based on remaining amount of product. 
As regards claim 46, Berdinis et al as modified by Hence et al do not specifically teach wherein the amount of the resource comprises a quantity of the resource at the first location. Sanville et al teaches wherein the amount of the resource comprises a quantity of the resource at the first location (see at least [0005], [0009], and [0040]). 
It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified Berdinis et al’s system for controlling transportation of freight with other principals or systems of transportation for the purpose of improving transportation. Berdinis et al system as described in para 0004 is not limited to freight trucking, that is, similar principals can be applied for usage of the system. Furthermore, systems or principals of any form of transportation for improvement of the transportation of goods, products, etc. from a pickup location to a drop off location would be an obvious incentive to incorporate its teachings. Moreover, it would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified Berdinis et al’s transportation and routing system as modified by Hence et al to incorporate the teachings of Sanville et al’s 
As regards claim 47, Berdinis et al as modified by Hence et al do not specifically teach wherein the amount of the resource comprises a quantity of the resource consumed at the first location. Sanville et al. teaches wherein the amount of the resource comprises a quantity of the resource consumed at the first location (see at least [0009], [0040-0042]). 
It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified Berdinis et al’s system for controlling transportation of freight with other principals or systems of transportation for the purpose of improving transportation. Berdinis et al system as described in para 0004 is not limited to freight trucking, that is, similar principals can be applied for usage of the system. Furthermore, systems or principals of any form of transportation for improvement of the transportation of goods, products, etc. from a pickup location to a drop off location would be an obvious incentive to incorporate its teachings. Moreover, it would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified Berdinis et al’s transportation and routing system as modified by Hence et al to incorporate the teachings of Sanville et al’s wherein the amount of the resource comprises a quantity of the resource consumed at the first location. This would be done to improve the system of transportation and 
As regards claim 48, Berdinis et al as modified by Hence et al do not specifically teach wherein the first resource factor comprises a rate of change of the resource. Sanville et al teaches wherein the first resource factor comprises a rate of change of the resource (see at least [0005], [0060], [0060-0071], and [0074]). 
It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified Berdinis et al’s system for controlling transportation of freight with other principals or systems of transportation for the purpose of improving transportation. Berdinis et al system as described in para 0004 is not limited to freight trucking, that is, similar principals can be applied for usage of the system. Furthermore, systems or principals of any form of transportation for improvement of the transportation of goods, products, etc. from a pickup location to a drop off location would be an obvious incentive to incorporate its teachings. Moreover, it would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified Berdinis et al’s transportation and routing system as modified by Hence et al to incorporate the teachings of Sanville et al’s wherein the first resource factor comprises a rate of change of the resource. This would be done to improve the system of transportation and convenience for efficient management by monitoring when a request of a delivery (shipment) of a product is needed based on remaining amount of product. 
As regards claim 49, Berdinis et al as modified by Hence et al do not specifically teach wherein the first resource factor comprises a comparison of a quantity Sanville et al teaches wherein the first resource factor comprises a comparison of a quantity of the resource withdrawn at a supply node with a scheduled demand for the resource at a demand node (see at least [0081]). 
It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified Berdinis et al’s system for controlling transportation of freight with other principals or systems of transportation for the purpose of improving transportation. Berdinis et al system as described in para 0004 is not limited to freight trucking, that is, similar principals can be applied for usage of the system. Furthermore, systems or principals of any form of transportation for improvement of the transportation of goods, products, etc. from a pickup location to a drop off location would be an obvious incentive to incorporate its teachings. Moreover, it would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified Berdinis et al’s transportation and routing system as modified by Hence et al to incorporate the teachings of Sanville et al’s wherein the first resource factor comprises a comparison of a quantity of the resource withdrawn at a supply node with a scheduled demand for the resource at a demand node. This would be done to improve the system of transportation and convenience for efficient management by monitoring when a request of a delivery (shipment) of a product is needed based on remaining amount of product. 
As regards claim 51, Berdinis et al as modified by Hence et al do not specifically teach wherein the first input device determines the first resource factor based at least in part on a periodic input. Sanville et al teaches wherein the first input (see at least [0040] and [0044-0046]). 
It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified Berdinis et al’s system for controlling transportation of freight with other principals or systems of transportation for the purpose of improving transportation. Berdinis et al system as described in para 0004 is not limited to freight trucking, that is, similar principals can be applied for usage of the system. Furthermore, systems or principals of any form of transportation for improvement of the transportation of goods, products, etc. from a pickup location to a drop off location would be an obvious incentive to incorporate its teachings. Moreover, it would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified Berdinis et al’s transportation and routing system as modified by Hence et al to incorporate the teachings of Sanville et al’s wherein the first input device determines the first resource factor based at least in part on a periodic input. This would be done to improve the system of transportation and convenience for efficient management by monitoring when a request of a delivery (shipment) of a product is needed based on remaining amount of product. 
As regards claim 55, Berdinis et al as modified by Hence et al do not specifically teach wherein the second location input device determines the transporter location based at least in part on a periodic input. Sanville et al teaches wherein the second location input device determines the transporter location based at least in part on a periodic input (see at least [0040], [0044-0045], and [0061-0065], Sanville et al determine monitoring the chemical consumption and delivery of needed chemical through a truck in which the truck (transporter location) route periodically (based on detected data of the chemical).  
It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified Berdinis et al’s system for controlling transportation of freight with other principals or systems of transportation for the purpose of improving transportation. Berdinis et al system as described in para 0004 is not limited to freight trucking, that is, similar principals can be applied for usage of the system. Furthermore, systems or principals of any form of transportation for improvement of the transportation of goods, products, etc. from a pickup location to a drop off location would be an obvious incentive to incorporate its teachings. Moreover, it would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified Berdinis et al’s transportation and routing system as modified by Hence et al to incorporate the teachings of Sanville et al’s wherein the second location input device determines the transporter location based at least in part on a periodic input. This would be done to improve the system of transportation and convenience for efficient management by monitoring when a request of a delivery (shipment) of a product is needed based on remaining amount of product. 
As regards claim 62, Berdinis et al as modified by Hence et al do not specifically teach wherein the first resource factor depends on a second resource factor associated with a second resource. Sanville et al teaches wherein the first resource factor depends on a second resource factor associated with a second resource (see at least [0007-009], [0039-0040], [0048], and [0071]).  
Berdinis et al’s system for controlling transportation of freight with other principals or systems of transportation for the purpose of improving transportation. Berdinis et al system as described in para 0004 is not limited to freight trucking, that is, similar principals can be applied for usage of the system. Furthermore, systems or principals of any form of transportation for improvement of the transportation of goods, products, etc. from a pickup location to a drop off location would be an obvious incentive to incorporate its teachings. Moreover, it would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified Berdinis et al’s transportation and routing system as modified by Hence et al to incorporate the teachings of Sanville et al’s wherein the first resource factor depends on a second resource factor associated with a second resource. This would be done to improve the system of transportation and convenience for efficient management by monitoring when a request of a delivery (shipment) of a product is needed based on remaining amount of product. 

Claims 64-73 are rejected under 35 U.S.C. 103 as being unpatentable over Sanville et al (US20040220844) in view of Hance et al (US20190066041).
As regards claim 64, Sanville et al teaches a routing command subsystem implemented by at least one processor and a memory (see at least [0025] and [0193-0194]), the routing command subsystem configured to be communicably coupled to (see at least [abstract]): an amount sensor at a production operation at a first location (see at least [0040-0042]), the amount sensor configured to determine an amount of a (see at least [0040-0042]), the production operation using the resource at a use rate that varies over time resource (see at least [0005], [0060], [0060-0071], and [0074]), wherein the use rate further depends on availability of other resources at the first location resource (see at least [0005], [0039-0040], [0048],[0060], [0060-0071], and [0074]); a location sensor associated with a transporter, the transporter configured to transport the resource, the location sensor configured to determine a transporter location (see at least [0062-0063]), the routing command subsystem further configured to: receive information about the use rate resource (see at least [0005], [0039-0040], [0048],[0060], [0060-0071], and [0074]); and reroute the transporter based at least in part on the amount and the transporter location (see at least [0065-0067], [0079], and [claim 23]).  
Sanville et al do not specifically teach predicting an availability of the resource at a supply node. Hance et al teaches predicting an availability of the resource at a supply node (see at least [0089]). 
It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified Sanville et al to incorporate the teachings of Hance et al of predicting an availability of the resource at a supply node. This would be done to improve vehicle utilization be decreasing empty miles driven and establishing more efficient shipping network (see Hance et al [0054]). 
As regards claim 65, Sanville et al teaches wherein the resource comprises sand (see at least [0031] and [0046]).
Sanville et al. do not specifically teach wherein the transporter comprises a rail car. Hance et al teaches wherein the transporter comprises a rail car (see at least [0069]). 
It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified Sanville et al to incorporate the teachings of Hance et al wherein the transporter comprises a rail car. This would be done to improve vehicle utilization be decreasing empty miles driven and establishing more efficient shipping network (see Hance et al [0054]). 	As regards claim 67, Sanville et al teaches wherein the transporter comprises a truck (see at least [0065-0066]).  
As regards claim 68, Sanville et al teaches wherein the amount sensor comprises at least one of a site sensor, a fracking van sensor, a sand mine sensor, or a transload sensor (see at least [0040]).
As regards claim 69, Sanville et al do not specifically teach wherein rerouting the transporter comprises routing the transporter via a transload. Hance et al teaches wherein rerouting the transporter comprises routing the transporter via a transload (see at least [0069] and [Fig. 1-6]). 
It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified Sanville et al to incorporate the teachings of Hance et al wherein rerouting the transporter comprises routing the transporter via a transload. This would be done to improve vehicle utilization be decreasing empty miles driven and establishing more efficient shipping network (see Hance et al [0054]). 
Sanville et al teaches wherein the routing command subsystem is further configured to reroute the transporter based in part on a quantity of the resource at the first location (see at least [0065-0067], [0079], and [claim 23]).
As regards claim 71, Sanville et al teaches rerouting the transporter based in part on a total quantity of the resource consumed at the first location (see at least [0065-0067], [0079], and [claim 23]).
As regards claim 72, Sanville et al teaches rerouting the transporter based in part on a predicted consumption rate at the first location (see at least [0065-0067], [0079], and [claim 23]). 
As regards claim 73, Sanville et al teaches wherein the routing command subsystem is further configured to reroute the transporter based in part on a predicted consumption rate at a second site (see at least [0032], [0036], [0056] and Fig.3], Sanville et al teaches monitoring different plants (tanks) of chemicals and transport based on remaining chemicals in a facility, moreover, two different chemicals maybe monitored and a deliver that meets both requirements of both chemical would be dispatched, as such, under the broadest reasonable interpretation, Sanville et al teaches the abovementioned limitation).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571)272-9174.  The examiner can normally be reached on Monday-Thursday 8:00 Am-5:00, every other Friday 8:00A-5:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/ABDALLA A KHALED/
Examiner, Art Unit 3667   
/ANNE MARIE ANTONUCCI/Primary Examiner, Art Unit 3667